2022 IL App (1st) 210441
                                               No. 1-21-0441
                                         Opinion filed July 25, 2022
                                                                                      First Division




                                                  IN THE

                                      APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT


     BRYTON PROPERTIES, LLC, ADDISON                       )
     SERIES, as Owners of the Premises Located at          )     Appeal from the Circuit Court
     2620 W. Addison, Chicago, IL, and BRYTON              )     of Cook County.
     PROPERTIES, LLC, ROCKWELL SERIES, as                  )
     Owners of the Premises Located at 2633 W.             )
     Addison, Chicago, IL,                                 )     Nos. 20-M-1705090, 20-M-
                                                           )     1705091
              Plaintiffs-Appellees,                        )
                                                           )
     v.                                                    )     The Honorable
                                                           )     Sondra Nicole Denmark,
     KIDS’ WORK CHICAGO, INC.,                             )     Judge, presiding.
                                                           )
              Defendant-Appellant.                         )


             PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
             Justices Pucinski and Coghlan concurred in the judgment and opinion.

                                                 OPINION

¶1           Kids’ Work Chicago, Inc. (Kids’ Work), leased property from Bryton Properties, LLC,

          Addison Series, and Bryton Properties, LLC, Rockwell Series (collectively referred to as

          Bryton LLCs), to operate a daycare center. In March 2020, Kids’ Work stopped paying rent

          after the COVID-19 pandemic forced it to close temporarily. In May 2020, Kids’ Work

          reopened at reduced capacity but did not resume rent payments, contending the pandemic
     No. 1-21-0441


        constituted a “casualty” under the lease, exempting it from paying rent while closed and from

        then on paying rent at a reduced rate due to it operating at reduced capacity.

¶2         The Bryton LLCs filed a complaint to evict Kids’ Work and a motion for use and

        occupancy payments. Shortly after the trial began, Kids’ Work moved to dismiss the

        complaint, arguing the Bryton LLCs lacked standing because they conveyed the premises to

        two Delaware LLCs years earlier without reserving the right to possession or rents. The trial

        court denied the motion, finding that Kids’ Work waived the standing argument by failing to

        raise it as an affirmative defense. Kids’ Work filed a motion to reconsider, arguing, in part,

        that the trial court lacked subject-matter jurisdiction since the Bryton LLCs lacked standing.

        The trial court denied that motion as well.

¶3         While the motion to dismiss was pending, the Bryton LLCs renewed their motion for use

        and occupancy payments, which the trial court granted. The court ordered Kids’ Work to pay

        $201,356 for past use and occupancy and then $40,507 monthly. Kids’ Work refused to comply

        with the order, and when its owner and president failed to appear to explain why, the trial court

        held Kids’ Work in indirect civil contempt and sanctioned it $120,000, or about half of the use

        and occupancy payments owed.

¶4         Kids’ Work appeals under Illinois Supreme Court Rule 304(b)(5) (eff. Mar. 8, 2016),

        contending it was not obligated to comply with the use and occupancy order, as (i) the Bryton

        LLCs did not have title to the properties when it filed its complaint and lacked standing to seek

        possession or rent, (ii) the trial court did not have subject-matter jurisdiction because the

        Bryton LLCs lacked standing, and (iii) the trial court failed to hold an evidentiary hearing

        before entering the use and occupancy order. Alternatively, Kids’ Work contends its refusal to




                                                      -2-
     No. 1-21-0441


        comply with the use and occupancy order was a “friendly contempt” made in good faith to

        appeal what it believed to be either a clear error or a matter of first impression.

¶5         We affirm. The trial court did not err in ordering Kids’ Work to make use and occupancy

        payments or in holding Kids’ Work in contempt when it refused to comply. Regarding the trial

        court’s rulings on Kids’ Work’s motion to dismiss and motion to reconsider, those rulings do

        not directly concern the propriety of the finding of contempt, and we do not have jurisdiction

        over them. We hold, however, that Kids’ Work acted in good faith to obtain appellate review,

        so we vacate the contempt order and sanction.

¶6                                               Background

¶7         In 2008, Kids’ Work entered into a lease with Bryton Properties, LLC, Addison Series, to

        operate a daycare center at 2620 West Addison. In 2011, Kids’ Work signed a second lease

        with a related entity, Bryton Properties, LLC, Rockwell Series, for additional space at 2633

        West Addison. In 2014, the Bryton LLCs refinanced the two properties. To obtain the loan,

        the lender required they form two Delaware limited liability companies—Bryton Addison,

        LLC, and Bryton Rockwell, LLC (collectively referred to as Delaware LLCs)—and convey

        them title to the premises. At oral argument, Kids’ Work’s attorney conceded that Kids’ Work

        paid rent to the Delaware LLCs after the conveyance.

¶8         In March 2020, following the governor’s stay-at-home orders due to the COVID-19

        pandemic, Kids’ Work ceased daycare operations and stopped paying rent on both properties.

        In mid-May 2020, Kids’ Work reopened at a reduced capacity, providing daycare services for

        essential workers at 2633 West Addison. Despite reopening, Kids’ Work did not resume

        making rent payments. Instead, Kids’ Work asserted the pandemic qualified as a “casualty”




                                                     -3-
       No. 1-21-0441


          under the leases, exempting it from paying rent while closed for business and permitting

          reduced rent after it reopened at a reduced capacity.

¶9            The Bryton LLCs gave Kids’ Work a five-day notice asking for $107,240.54 in rent and

          expenses for April and May 2020 and informing Kids’ Work the lease could be terminated if

          it did not pay the rent. Kids’ Work continued to refuse, and when negotiations fell through, the

          Bryton LLCs filed two verified forcible entry and detainer complaints alleging Kids’ Work

          breached the leases and seeking possession and damages. The complaints, later consolidated,

          asserted that Kids’ Work failed to cure the default within five days of the notice to quit and

          that “the Lease has been terminated and Kids’ Work unlawfully holds possession of the

          Premises.” Kids’ Work filed several affirmative defenses and counterclaims, none involving

          standing, which the trial court dismissed.

¶ 10          The Bryton LLCs filed a motion for use and occupancy payments, asking Kids’ Work to

          pay $124,991.95 for use and occupancy for April through July 2020 and $31,798.44 per month

          forward. In its motion, the Bryton LLCs asserted Kids’ Work was open for business and

          occupying the premises but refusing to pay rent. Kids’ Work filed a motion in opposition, and

          after a hearing, the court set the matter for trial.

¶ 11          On the first day of trial, the Bryton LLCs called Kevin Bryar, manager of the Bryton LLCs,

          to testify. Bryar acknowledged on cross-examination that the Bryton LLCs had conveyed the

          two premises to the Delaware LLCs years earlier. Kids’ Work then orally moved to dismiss,

          arguing for the first time that the Bryton LLCs lacked standing to file an eviction complaint

          because they conveyed title without reserving rights to future rents. The court adjourned the

          trial and ordered briefing on standing.




                                                         -4-
       No. 1-21-0441


¶ 12         After briefing and argument, the trial court denied Kids’ Work’s motion to dismiss, finding

          that Kids’ Work waived standing by failing to raise it as an affirmative defense before trial.

          The court further found that the deeds changed the name of the landlord and that Kids’ Work

          “ratified *** the landlord-tenant relationship” with the Delaware LLCs by paying them

          monthly rent beginning in December 2014. Moreover, the court found Kids’ Work’s standing

          argument was not germane to the question of possession and inappropriate in an eviction case.

          (Later, the trial court granted the Bryton LLCs’ motion to substitute the Delaware LLCs and

          their management company, Bryton Properties, LLC, as plaintiffs, finding in part that it “does

          not prejudice the defendant because the defendant was well aware of the name change” and

          the “the transfer of ownership [as of] December 22 of 2014.”)

¶ 13         Kids’ Work filed a motion to reconsider, now arguing, for the first time, that the trial court

          lacked subject-matter jurisdiction because of the Bryton LLCs’ purported lack of standing to

          enforce the leases.

¶ 14         Meanwhile, the Bryton LLCs filed a renewed motion for use and occupancy payments for

          the 2633 West Addison location. (Kids’ Work had vacated the 2620 West Addison property in

          September 2020.) In support of their renewed motion, the Bryton LLCs argued Kids’ Work

          reopened in May 2020, was operating at 70% capacity by August, and was earning substantial

          revenues. The Bryton LLCs claimed it obtained this data from a Kids’ Work proposed trial

          exhibit, which also stated that, under Kids’ Work’s interpretation of the lease agreement, it

          owed $39,328 in rent for October 2020 and $40,507 for November 2020.

¶ 15         The trial court ordered briefing on the renewed motion for use and occupancy payments

          and set March 29, 2021, for oral argument on that motion and Kids’ Work’s motion to

          reconsider. But, on February 5, 2021, the Bryton LLCs filed a motion asking the trial court to


                                                      -5-
       No. 1-21-0441


          vacate the briefing schedule and issue an immediate ruling on its renewed motion for use and

          occupancy payments. They argued, in part, that (i) their motion for use and occupancy

          payments had been pending more than six months, (ii) Kids’ Work already filed a response to

          their first motion, (iii) the renewed motion was based on Kids’ Work’s trial exhibit, making

          additional briefing unnecessary, and (iv) further delay caused prejudice since they were unable

          to meet their financial obligations while Kids’ Work refused to pay rent. Kids’ Work responded

          that it should have an opportunity to file a brief and have an evidentiary hearing on the renewed

          use and occupancy motion.

¶ 16          After a hearing at which both parties appeared, the trial court granted the Bryton LLCs’

          motion and ordered Kids’ Work to pay $201,356 to “Bryton Properties LLC Rockwell Series

          FBO Bryton Rockwell LLC” for its use and occupancy of 2633 West Addison from October

          2020 through February 2021 and $40,507 per month after that. Those amounts comported with

          the amounts listed on Kids’ Work’s proposed trial exhibit. The trial court rejected Kids’

          Work’s argument that it should be permitted to file an additional brief and present evidence

          before the court ruled on use and occupancy payments. The court stated, “this case has been

          pending for quite some time. *** [Kids’ Work] *** is still operating and *** has not paid the

          plaintiff any money[.] [It] is not fair. It’s not just.”

¶ 17          When Kids’ Work did not comply with the use and occupancy order, the Bryton LLCs filed

          a petition for rule to show cause. The trial court granted the petition and ordered Kids’ Work’s

          owner, Sarah Cudnik, to appear via Zoom. Cudnik did not appear, and according to her

          attorney, her noncompliance amounted to a “friendly contempt” “made in good faith for

          securing [an] appeal” for what he claimed was clear error or “arguably, a matter of first




                                                          -6-
       No. 1-21-0441


          impression.” Kids’ Work’s attorney suggested the trial court enter a nominal sanction of up to

          $25 per day and asked for 48 hours to purge the contempt finding.

¶ 18         Rather than a nominal sanction, the trial court held Kids’ Work in indirect civil contempt

          and imposed a $120,000 sanction with 48 hours to purge. In explaining her decision, the trial

          judge said,

             “you have a client who has not complied with a single court order. You have a client who

             has not paid a single dime since October of 2020. *** There was not a single reason given

             as to why the petition for rule to show cause should not be granted. The plaintiff argued

             that your client received PPE funds. That your client is operating a daycare center. There

             was not a single objection.”

¶ 19         Kids’ Work opted not to purge the contempt and filed a notice of appeal under Illinois

          Supreme Court Rule 304(b)(5) (eff. Mar. 8, 2016).

¶ 20                                               Analysis

¶ 21                                           Contempt Order

¶ 22         Kids’ Work asks us to reverse the contempt order on the basis that the trial court erred in

          denying Kids’ Work’s motion to dismiss on standing grounds and denying its motion to

          reconsider for lack of jurisdiction, which were steps “in the procedural progression leading to

          the contempt order.” People ex rel. Burris v. Maraviglia, 264 Ill. App. 3d 392, 398, 400 (1993).

¶ 23         Civil contempt compels compliance with a court order, usually “for the benefit or

          advantage of another party to the proceeding.” Pryweller v. Pryweller, 218 Ill. App. 3d 619,

          628 (1991); Felzak v. Hruby, 226 Ill. 2d 382, 391 (2007). Civil contempt proceedings are

          “avoidable through obedience,” and an alleged contemnor must be able to “purge” a civil

          contempt charge by complying with the order the court sought to enforce. In re Marriage of


                                                      -7-
       No. 1-21-0441


          Sharp, 369 Ill. App. 3d 271, 279 (2006); Felzak, 226 Ill. 2d at 391. Contempt occurring out of

          the presence of the court constitutes indirect contempt. Cetera v. DiFilippo, 404 Ill. App. 3d

          20, 41 (2010). Petitioner has the initial burden to prove by a preponderance of the evidence

          that the alleged contemnor violated a court order. Then, the alleged contemnor has the burden

          to show that noncompliance was neither willful nor contumacious and contemnor had a valid

          excuse for declining to obey the order. In re Marriage of Charous, 368 Ill. App. 3d 99, 107-08

          (2006). “Whether a party is guilty of indirect civil contempt is a question for the trial court,

          and its decision will not be disturbed on appeal unless it is against the manifest weight of the

          evidence or the record reflects an abuse of discretion.” Cetera, 404 Ill. App. 3d at 41 (citing

          In re Marriage of Logston, 103 Ill. 2d 266, 286-87 (1984)).

¶ 24         Kids’ Work maintains the trial court should have granted its motion to dismiss the

          complaint on standing grounds or its motion to reconsider for lack of jurisdiction as a valid

          excuse for disobeying the court’s use and occupancy order. Specifically, Kids’ Work argues

          that the Bryton LLCs conveyed the two properties to the Delaware LLCs without expressly

          reserving the rights to possession or future rents. This meant that the Bryton LLCs lacked

          standing to seek unpaid rent. See Lipschultz v. Robertson, 407 Ill. 470, 474 (1950) (conveyance

          of property by warranty deed, in which grantor reserves nothing, conveys lease for property

          and right to receive unaccrued rentals). Consequently, the trial court erred in denying their

          motions, which excuses Kids’ Work’s refusal to comply with the use and occupancy order.

¶ 25         In reviewing a contempt order, we must examine the propriety of the trial court’s order

          underlying the contempt finding. If that order was invalid, the contempt order must be reversed.

          See People ex rel. Madigan v. Stateline Recycling, LLC, 2020 IL 124417, ¶ 36; People v. Cole,

          2017 IL 120997, ¶ 18. But the Bryton LLCs assert that the only order the court should assess


                                                      -8-
       No. 1-21-0441


          is the use and occupancy order, not the orders denying the motion to dismiss or the motion to

          reconsider, relying on In re Marriage of Nettleton, 348 Ill. App. 3d 961 (2004).

¶ 26         Marriage of Nettleton concerns an indirect civil contempt finding for refusing to comply

          with a court order directing the husband to pay temporary maintenance during the dissolution

          of marriage case. Id. at 962. The husband refused to comply in order to appeal the trial court’s

          prior order denying his motion to dismiss for lack of personal jurisdiction and its refusal to

          include Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016) language or certify the issue for

          appeal. Marriage of Nettleton, 348 Ill. App. 3d at 968. The appellate court declined to consider

          those prior orders on the grounds that it lacked jurisdiction, as the appealed orders “do not bear

          directly on the question of whether the trial court’s finding of contempt was proper.” Id. at

          962-63. We found that Illinois Supreme Court Rule 304(b) (eff. Mar. 8, 2016) states that the

          only order subject to review is the order finding the husband in contempt, which required a

          review of the order on which the trial court based the contempt order. Marriage of Nettleton,

          348 Ill. App. 3d at 968. Thus, the court reviewed just the indirect civil contempt order with

          which the husband refused to comply, “that is, the *** order compelling respondent to pay

          temporary maintenance to petitioner.” Id.

¶ 27         In explaining its rationale, the Marriage of Nettleton court stated that a contrary

          interpretation

             “would render meaningless all other rules requiring a final order by allowing a party to

             circumvent a trial court’s refusal to include Rule 304(a) language in its order or its refusal

             to certify the issue pursuant to Rule 308 merely by refusing to comply with an order by

             which the party’s refusal to comply would result in a contempt order and challenge all other

             orders with which the party is dissatisfied.” Id. at 971.


                                                       -9-
       No. 1-21-0441


          See also Jiotis v. Burr Ridge Park District, 2014 IL App (2d) 121293, ¶ 53 (“In an appeal from

          an order of civil contempt, we are confined to review only those matters relevant to the order

          and not matters outside of it.”); Bearden v. Hamby, 240 Ill. App. 3d 779, 784 (1992)

          (permitting review of contempt order but refusing to consider trial court’s ruling on party’s

          motion in limine as not final and appealable order or under exceptions to “general rule that

          preliminary orders are not appealable”).

¶ 28         Similarly, the trial court’s orders denying Kids’ Work’s motion to dismiss and motion to

          reconsider did not include Rule 304(a) language or a certified question under Illinois Supreme

          Court Rule 308 (eff. Oct. 1, 2019). So, under Rule 304(b), the only order we review in assessing

          the finding of indirect civil contempt is the order compelling Kids’ Work to pay use and

          occupancy.

¶ 29         Kids’ Work relies on Weisberger v. Weisberger, 2011 IL App (1st) 101557, in which the

          trial court entered summary judgment for plaintiff on her claim that her father, the defendant,

          improperly converted funds from her living trust. Id. ¶ 22. In the summary judgment order, the

          trial court directed the father to deposit the money he withdrew from the trust with the court.

          Id. ¶ 23. The trial court held him in contempt when he refused to comply or appear. Id. ¶ 32.

          The appellate court agreed with the defendant that it could review the propriety of the trial

          court’s order granting summary judgment because that order “ ‘ultimately resulted in the

          finding of contempt.’ ” Id. ¶ 38 (quoting Maraviglia, 264 Ill. App. 3d at 400). But here, unlike

          in Weisberger, the order that “ultimately resulted in the finding of contempt” had nothing to

          do with the denial of the motion to dismiss or the motion to reconsider; Kids’ Work’s refusal

          to comply with the order awarding use and occupancy payments resulted in contempt and




                                                     -10-
       No. 1-21-0441


          sanctions. Thus, this appeal pertains to the propriety of the use and occupancy order, not the

          two earlier orders.

¶ 30                                 Use and Occupancy Payments Order

¶ 31         Aside from reiterating its standing and subject-matter jurisdiction arguments, Kids’ Work

          contends the trial court (i) should have held a hearing on the motion for use and occupancy

          payments and (ii) permitted it to file another brief in response to the initial motion for use and

          occupancy payments. Kids’ Work cites no authority requiring the trial court to hold an

          evidentiary hearing before entering its use and occupancy order. Indeed, this court has upheld

          use and occupancy orders entered without an evidentiary hearing. See People ex rel.

          Department of Transportation v. Cook Development Co., 274 Ill. App. 3d 175, 180 (1995).

          Further, Kids’ Work had opportunities to make arguments opposing the motion for use and

          occupancy payments. It filed a response opposing the initial motion for use and occupancy

          payments, and the trial court heard argument from both parties in October 2020 and on the

          renewed motion in March 2021. Thus, Kids’ Work had ample opportunity and did present its

          arguments.

¶ 32         Alternatively, Kids’ Work contends that, even if the trial court did not err in ordering use

          and occupancy payments, it improperly calculated the amount by not considering market rental

          rates and the impact of the COVID-19 pandemic on the parties’ rights and obligations. For

          support, Kids’ Work cites an irrelevant, nearly 110-year-old appellate decision, Jackson v.

          Reeter, 201 Ill. App. 29 (1915), in which the court implied a promise of the occupant to pay

          rent where the parties never agreed on an amount for rent.

¶ 33                                               Sanctions




                                                      -11-
       No. 1-21-0441


¶ 34         Kids’ Work asks that, even if the court upholds the use and occupancy payment order, we

          vacate the contempt order and sanction as a “friendly contempt” in which Kids’ Work made a

          good-faith effort to appeal what it believed to be a clear error or “arguably a matter of first

          impression.”

¶ 35         Exposing oneself to a finding of contempt affords an appropriate means of testing the

          validity of a court order. Buckholtz v. MacNeal Hospital, 313 Ill. App. 3d 521, 527 (2000).

          Further, a contemnor may refuse to comply with the order in a good-faith effort to secure an

          appellate interpretation of an issue without direct precedent. In re Marriage of Rosenbaum-

          Golden, 381 Ill. App. 3d 65, 82 (2008).

¶ 36         In Marriage of Nettleton, the husband informed his and his wife’s counsel that he would

          not pay temporary maintenance and voluntarily allow indirect civil contempt to challenge the

          trial court’s rulings. Marriage of Nettleton, 348 Ill. App. 3d at 964. After the trial court held

          the respondent in contempt, the appellate court vacated the contempt order, stating, in part, that

          “it is appropriate to vacate a contempt citation on appeal where a party’s refusal to comply

          with a trial court’s order constitutes a good-faith effort to secure an interpretation of an issue

          without direct precedent.” Id. at 971; see also John Doe Corp. 1 v. Huizenga Managers Fund,

          LLC, 2021 IL App (2d) 200513 (vacating contempt order where attorney’s noncompliance

          with discovery order based on good-faith effort to secure interpretation of issue).

¶ 37         Similarly, Kids’ Work’s attorney informed the trial court that his client was seeking a

          “friendly contempt” to obtain appellate review of what it considered critical errors. Although

          we disagree with its arguments, our review of the record supports finding that Kids’ Work

          acted in good faith. So we vacate the contempt order and sanction.

¶ 38         Judgment affirmed in part and vacated in part.


                                                      -12-
No. 1-21-0441




                -13-
No. 1-21-0441



             Bryton Properties, LLC, Addison Series v. Kids’ Work Chicago, Inc.,
                                  2022 IL App (1st) 210441


Decision Under Review:        Appeal from the Circuit Court of Cook County, Nos. 20-M1-
                              705090, 20-M1-705091; the Hon. Sondra Denmark, Judge,
                              presiding.



Attorneys                     Kevin M. Lyons and Stephanie E. Kopalski, of Lyons Law
for                           Group, LLC, of Downers Grove, for appellant.
Appellant:


Attorneys                     Douglas W. Bax and David J. Strubbe, of Williams Bax &
for                           Saltzman, P.C., of Chicago, for appellees.
Appellee:




                                            -14-